DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/18/2019 & 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Interpretation
Claims 15-20 were analyzed for patent eligible subject matter under 35 U.S.C. 101. Claims 15-20 are patent eligible because the specifications at ¶70 disclose that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, neural network, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these are well-
Specifically, each limitation in the claims can be performed by a human. A human can read a text and can generate a list of triples based on reading the text. The use of a neural network does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
Additionally, the dependent claims also reflect abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior without significantly more. For example, the dependent claims merely reflect human activities such as extracting pairs from the text to generate a list and filtering/expanding. In addition, the dependent claims merely recite the usage of neural networks and training it, which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

Allowable Subject Matter
Claims 1-20 are not rejected with prior art and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “generating a first list of triples based on the text corpus, wherein each triple of the first list comprises a first term representing a candidate hyponym, a second term representing a candidate hypernym, and a frequency value indicative of a number of times a hypemymy relation is observed between the candidate hyponym and the candidate hypernym in the text corpus;”.
At best, Beigman Klebanov et al (US 20150254565) teaches in ¶51 “For each of the other content words (e.g., pear), the algorithm may then determine a frequency of that content word occurring in the same sentence as the target content word, where the target content word is being used as a hypernym or hyponym 890. In one implementation, this may be done by querying the data source (e.g., generated at label 855 in FIG. 8) to look up the records associated the target content word. In the example where the target content word is fruit and the other content word is nutritious, the data source may return a result indicating that nutritious is a literal-use witness for fruit X times (e.g., 68 times, continuing the example above)”.
At best, Baughman et al (US 20170124479) teaches in ¶132 “A method of semantic -frequency analysis may identify or count occurrences of parts of speech, hypernym/hyponym relationships, and other semantic structures that indicate similarity or dissimilarity to a particular rationale.”.
At best, Mote et al (US 20160292149) teaches in ¶38 “The hypernyms database 152 may optionally include additional information related to the relationships between the hypernyms and associated hyponyms, the relationships between hypernyms, and/or the relationships between hyponyms”.
The above prior art does not teach the generation of a list of triples comprising a hyponym, hypernym, and a frequency value indicative of a number of times a hypemymy relation is observed between the candidate hyponym and the candidate hypernym in the text corpus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669